Citation Nr: 0416487	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-15 446	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty for training in the United 
States Army from November 18, 1975, to March 23, 1976; from 
April 16, 1986, to September 30, 1986; and from November 30, 
1986, to May 29, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which denied entitlement to service 
connection for paranoid schizophrenia.  The claimant filed a 
timely Notice of Disagreement.  

This case was previously before the Board in October 2000, 
and was Remanded to the RO in order to obtain documentation 
of any additional periods of the claimant's active service 
after May 1987, to include all service medical and personnel 
records of the claimant for all periods of service, including 
active duty, active duty for training, inactive duty 
training, and inactive service.  The claimant was notified of 
her right to submit additional evidence and argument in 
support of her claim.  The actions requested in the Board's 
remand order have been satisfactorily completed, and the case 
returned to the Board for further review.  

In July 2002, the Board undertook additional development of 
the veteran's claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304,02-7305, and 
02-7316 (Fed. Cir. May 1, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) (2002).  As such, although the Board 
had obtained copies of medical records from the Social 
Security Administration, the Johns Hopkins Hospital and the 
Johns Hopkins Community Psychiatric Program, in light of the 
Federal Court's decision, the Board remanded the case to the 
RO by order of August 8, 2003 for review of all the evidence, 
to ensure that all notice and duty-to-assist provisions of 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2000) were 
properly applied in the development of this case, and for 
issuance of a Supplemental Statement of the Case.  That order 
further informed the claimant that she had the right to 
submit additional evidence and argument on the matter the 
Board had remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The actions requested in the Board's remand 
order have been satisfactorily completed, and the case is now 
before the Board for further review.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2000)] eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant was notified of the 
provisions of the VCAA by RO letter of June 1, 2001, which 
informed her of VA's duty to notify her of the information 
and evidence necessary to substantiate the claim and to 
assist her in obtaining all such evidence.  That letter also 
informed the claimant which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  That 
letter also notified the claimant of VA's duty to assist her 
by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, employment, 
or other non-government records which are pertinent or 
specific to that claim; and which the claimant identified and 
provided record release authorizations permitting VA to 
obtain those records.  Further, that letter informed the 
claimant that should efforts to obtain records identified by 
the claimant prove unsuccessful for any reason which the 
claimant could remedy, the VA would notify the claimant and 
advise her that the ultimate responsibility for furnishing 
such evidence lay with the claimant.  

It is important to note that this claim arose before the VCAA 
became law.  As a result, the initial adjudication of the 
claim was completed before the RO provided the claimant with 
the notices required under VCAA.   However, in February 2002, 
the RO re-adjudicated the claim on the basis of the entire 
record and sent the claimant a supplemental statement of the 
case.  Thus, as is required under VCAA, the RO provided the 
claimant with notices, and also gave the claimant an 
opportunity to respond following the notice.

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist her in obtaining all evidence necessary to 
substantiate the issue on appeal have been fully met.  The RO 
has obtained all available service medical records of the 
claimant, as well as all private or VA medical evidence 
identified by the claimant.  The RO has further afforded the 
claimant a personal hearing in August 1999 before an RO 
Hearing Officer, and the claimant has declined a hearing 
before the undersigned traveling Veterans Law Judge of the 
Board of Veterans' Appeals.  

The claimant has not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant was fully notified and aware 
of the type of evidence required to substantiate the claim.  
In view of the extensive factual development in the case, as 
demonstrated by the Board's October 2000 and August 2003 
remand orders and the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist her in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant served on active duty for training in the 
United States Army from November 18, 1975, to March 23, 1976; 
from April 16, 1986, to September 30, 1986; and from November 
30, 1986, to May 29, 1987.  

3.  A psychiatric disability, diagnosed as schizophrenia, 
paranoid type, was not manifest during active duty for 
training, but was first shown in June 1990, more than three 
years after final service separation; the claimant's 
schizophrenia is not the result of a disease or injury she 
had in service. 




CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
active duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A (West 2000); 38 C.F.R. § 3.6 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty for training in 
the United States Army from November 18, 1975, to March 23, 
1976; from April 16, 1986, to September 30, 1986; and from 
November 30, 1986, to May 29, 1987.  Her military 
occupational specialty was personnel management specialist 
(75C).  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
November 10, 1998, sought service connection for 
schizophrenia, beginning in June 1990, and cited onging 
treatment at Johns Hopkins Medical Center.  In her 
application, the claimant reported that she served on active 
duty from November 18, 1975, to March 23, 1976; from April 
16, 1986, to September 30, 1986; and from November 30, 1986, 
to May 29, 1987.  

In response to an RO letter requesting specific factual 
details of her claim, the claimant indicated that her claimed 
schizophrenia was not alleged to have been incurred in or 
aggravated by National Guard service, was not alleged to be 
residual to Agent Orange herbicide exposure, or to asbestos 
exposure, or mustard gas exposure, ort ionizing radiation 
exposure, or to an environmental hazard exposure during the 
Persian Gulf War, and was not shown on a service separation 
or retirement examination.  

The claimant's service medical records showed that a report 
of medical history prepared by the claimant at the time of 
her service entrance examination denied any history of 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.  
Her service entrance examination, conducted in June 1975, 
disclosed visual defects and a left ear hearing impairment, 
while her psychiatric evaluation was normal.  Her service 
medical records for her first period of active duty disclosed 
no complaint, treatment, findings or diagnosis of a 
psychiatric disability.  A report of medical history prepared 
by the claimant at the time of her service separation 
examination denied any history of frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  

A report of medical history prepared by the claimant at the 
time of a quadrennial examination in March 1981 denied any 
history of frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  Her quadrennial examination, conducted in March 1981, 
disclosed no pertinent abnormalities, and her psychiatric 
evaluation was normal.  

A report of medical history prepared by the claimant at the 
time of her service entrance examination in March 1986 denied 
any history of frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  Her service medical record for all 
periods of active duty for training are silent for complaint, 
treatment, findings or diagnosis of a psychiatric disability.  

Medical records from John Hopkins Hospital, dated in October 
1992, including the attending physician's admission note and 
final progress note, showed that the claimant had a history 
of paranoid schizophrenia with onset two years previously; 
that she had presented one week postpartum complaining of 
several days of nervousness, poor sleep, poor appetite, 
auditory hallucinations, delusions of thought withdrawal, and 
fear that others would blame her for harming her baby.  It 
was indicated that those symptoms had been refractory to 
increased medication by her outpatient therapist.  The 
claimant's family history was significant for an older sister 
who is followed in the Community Psychiatry Program for 
schizophrenia, and is doing well on Stelazine.  The 
claimant's personal history was notable for good premorbid 
functioning with good high school performance and a year of 
community college after high school.  She had served on 
active duty in the Army for a year and a half and spent 16 
years in the Army Reserve, worked in various jobs in stores 
and in a bank, most recently in March 1991 as a cashier in a 
food store, and is currently unemployed.  The claimant was 
unmarried and lives with her mother and a niece, who are 
caring for her one-week-old baby, and has had an on-and-off 
relationship for the past three years with the father of her 
child, who has recently re-enlisted in the Army and is 
stationed in Georgia.  She denied any drug abuse, but drinks 
beer occasionally.

The October 1992 medical records of the claimant from Johns 
Hopkins Hospital called attention to the claimant's past 
psychiatric history of two psychiatric admissions in the 
summer of 1990, when she was initially admitted to the 
Highland Health Facility in June 1990 having presented with 
subsacute onset of anxiety, decreased mood, decreased 
appetite, guilt, self-blame, and tearfulness, with a history 
of having run away from home and spent the night in the 
woods.  Her diagnosis on admission to the Highland Health 
Facility was atypical psychosis and she was treated with 
Thorazine.  After a four-day hospitalization, she was 
discharged and began therapy at Johns Hopkins Community 
Psychiatric Program. She began to experience paranoid ideas 
and became withdrawn and anxious, requiring rehospitalization 
at Johns Hopkins from July 1, to July 12, 1990.  While a 
diagnosis of affective disorder was considered, her psychotic 
symptoms were felt to be independent of her mood and that she 
was more properly diagnosed as a schizopheniform disorder.  
She was discharged on Haldol and Cogentin, and was followed 
up by her therapist with resolution of her psychotic symptoms 
by the end of the summer.  She continued to have some 
residual symptoms of decreased motivation, decreased activity 
level, decreased confidence and some anxiety and slight 
paranoia, and after six months, the diagnosis was paranoid 
schizophrenia.  

The October 1992 medical records from Johns Hopkins Community 
Psychiatric Program further related that the claimant's 
outpatient course was characterized by frequent difficulties 
with medications and consequent poor compliance.  After the 
claimant discovered that she was pregnant, she was taken off 
all medications and remained asymptomatic without medications 
for seven months, but was resumed on medications after 
delivery but two days postpartum began to experience feelings 
of fearfulness and concern about being alone with her baby, 
worrying that some harm would come to the baby and that she 
would be blamed for it.  She began to experience auditory 
hallucinations, including voices telling her that to harm 
herself and her baby and warning her of harm that might 
befall the baby.  She experienced delusions including 
paranoia and the delusion of thought withdrawal, slept poorly 
and had no appetite, but does not recall feeling depressed 
and noted that her mood was quite good after delivering the 
baby, although she did report feelings of impaired self-
attitude such as feeling that she deserved to become ill.  
Her medications were increased, but when her symptoms did not 
remit, she was referred for admission to Johns Hopkins for 
stabilization of her medications.  

Mental status examination showed that the claimant was a well 
groomed, casually dressed adult female who was cooperative, 
fairly alert, and made good eye contact.  She was noted to be 
figeting with her hands, and her speech was slightly 
decreased in rate, low in volume, and somewhat sparse in 
content, and her mood was described as "low and nervous", 
while her affect was restricted and quite anxious.  She 
reported neurovegatative symptoms, but denied obsessions, 
compulsions and phobias, and denied suicidal or homicidal 
ideation, while her self-attitude was impaired, with the 
claimant feeling that she deserved to be ill.  Her delusions 
included ideas of reference and thought withdrawal, and she 
had the vague notion that someone would try to harm her baby.  
Her hallucinations included voices or both men and women 
telling her that she was a bad person and that bad things 
would happen to her baby.  While hospitalized, the claimant's 
symptoms responded well to Trilafon, while a review of her 
chart demonstrated features that would support a diagnosis of 
chronic schizophrenia, including the neurovegatative symptoms 
documented by her outpatient therapist, although it was noted 
that she had done quite well since her initial psychotic 
break in 1990 and had managed to remain asymptomatic without 
medications throughout her pregnancy.  A review of her 
admission note to the Highland Health Facility in June 1990 
revealed a strong component of affective symptoms at that 
time, while the current episode responded quite quickly to 
neuroleptic treatment and the claimant denied feeling 
depressed.  However, the neurovegetative profile prior to 
admission was considerd notable, and it was recommended that 
she be observed for any symptoms of an affective disorder so 
that the possibility of changing her to a mood stabilizing 
medication without the risk of tardive dyskinesia presented 
by chronic Trilafon might be considered.  The diagnoses at 
hospital discharge were Axis I: Schizophrenia, paranoid type, 
acute exacerbation of chronic schizophrenia; Axis II: No 
diagnosis; and Axis III: 12-days postpartum.  There was no 
Axis IV or Axis V diagnosis.  

Outpatient treatment records from the claimant's therapist, 
dated from October 1992 to December 1998, show that the 
claimant was much improved following her medication changes, 
and was essentially asymptomatic, while in November 1992 she 
was noted to be stable, without symptoms of schizophrenia, 
and feeling her old self.  In December 1992, she was doing 
well on her current medications and capable of holding the 
baby longer, while in January and February 1993, she looked 
well and reported that she was doing well.  In June 1993, the 
claimant reported that she had obtained a job, and in July 
1993, she appeared to be doing well while working as a 
cashier.  In August 1993, she spoke of moving to Kentucky to 
be with her boyfriend, while in August 1993 she married her 
boyfriend.  She no longer spoke of moving to Kentucky anytime 
soon, asserting that she was "not strong enough."  In 
September 1993, the claimant complained of mild depression 
and "feeling down", while in December 1993, she came in 
feeling ambivalent about moving to Kentucky, noting that she 
did not particularly like it there, and that her mother 
provides more of her baby's care than she does, while clearly 
feeling that independent living would be "too much."

Outpatient treatment records from the claimant's therapist, 
dated in December 1993, show that the claimant reported no 
symptoms and appeared stable, while in January 1994, she was 
stable, with occasional trouble concentrating and poor sleep.  
She indicated that she definitely did not want to move to 
Kentucky, aaalthough she felt that her place was with her 
husband and was planning another trip there.  In February 
1994, the claimant appeared in subdued spirits after a 
telephone call telling her that her husband was having an 
affair.  She was impressively clear, with balanced thinking 
in analyzing the situation and defining her position.  In 
April 1994, the claimant appeared tense and serious, 
admittedly preoccupied with her planned move to Kentucky in 
June, and with apprehension about leaving her mother's home.  
There was no evidence of paranoia.  In May 1994, her anxiety 
about the pending move continued, while in June 1994, the 
therapist discussed her ambivalent attitude about moving to 
Kentucky, and in August 1994, the move to Kentucky appeared 
uncertain.   

Outpatient treatment records from the claimant's therapist, 
dated in August 1994, showed that the claimant was doing 
well, although still anxious about moving to Kentucky and the 
level of separation and independency that entails.  In 
October 1994, the claimant was stable and without symptoms 
after a one month stay in Kentucky to look after her 
behaviorally trouble stepson while his father participated in 
training.  In November 1994, the claimant related that she 
did well in Kentucky taking care of her daughter and stepson, 
and that she made friends with her neighbors and others, 
while in December 1994, she was stable, feeling good, and 
without symptoms.  In April 1995, the claimant was noted to 
have a 5-year history of schizophrenia, successfully treated 
with Perphrenazine, Cogentin and Amantadine; that she lived 
in her mother's house caring for her 2-year-old daughter and 
11-year-old stepson; that she was in frequent contact with 
her husband, who was posted to Kentucky; and that she was 
stable and had no symptoms.  In June 1995, the claimant 
continued as noted in April 1995, and it was indicated that 
her stepson was doing better, while she complained of 
occasional depressive episodes lasting one day.  

Outpatient treatment records from the claimant's therapist, 
dated in July 1995, show that she reported that her purse had 
been stolen with all her medications.  She was noted to be 
without complaints and denied any symptoms.  In August 1995, 
the claimant's mental status was shown to be unremarkable, 
and she was stable.  She reported that she was doing well 
with her child and was supportive to her husband, and it was 
noted that she was sleeping well and no longer taking 
Trazadone.  In May 1996, the claimant related that she 
received a telephone call from her husband, now stationed in 
Louisiana, while in July 1996, it was noted that the claimant 
had continued to develop depressive symptoms in the context 
of marital difficulties; that she reports self-blame, 
frequent sadness, feeling like crying, worsened moods in the 
mornings, poor sleep, and passive death wishes, without 
active suicidal ideation.  She had not had any return of 
psychiatric symptoms along with her depression.  Mental 
status examination revealed that she was withdrawn, quiet and 
anxious in appearance, with poor eye contact, an "okay" 
mood but a quite sad affect, and no suicidal or homicidal 
ideation, no delusions, no hallucinations, and no paranoid 
symptoms.  The impression was major depression and 
schizophrenia.  

Outpatient treatment records from the claimant's therapist, 
dated in July 1996 showed that the claimant presented with a 
subdued mood, little range of affect, preoccupied with her 
failing marriage, and her symptoms included the same diurnal 
mood, irritability, social withdrawal, decreased motivation, 
energy and sleep, and passive suicidal ideation.  Later in 
July 1996, the claimant called, stating that she was feeling 
better, and denied irritability or suicidal ideation.  She 
continued to take Prozac.  In August 1996, the claimant's 
mood was improved, which she attributed to returning to 
church.  She appeared brighter and was sleeping adequately.  
In October 1996, the claimant exhibited a sad, depressed 
affect, with irritability, while indicating that her appetite 
was okay.  In November 1996, a mental status examination 
showed that the claimant's mood was euthymic; that she smiled 
easily; that she is trying to reconcile with her husband; and 
that she agreed that the absence of depression should help.  
It was noted that the claimant achieves a euthymic mood, 
bright affect, and normal vegetative signs on Prozac.  

Outpatient treatment records from the claimant's therapist, 
dated in December 1996, included a summary which cited the 
claimant's treatment for a schizoaffective disorder with 
medications and supportive therapy; that her current mental 
status examination revealed a euthymic mood, without 
symptoms; and that she had recently visited her husband and 
her 8-year-old [sic] stepson in North Carolina for two 
months.  In January 1997, the claimant continued to be 
treated with medications for a schizoaffective disorder, and 
she rated her overall progress as 7 out of 10, her sleep 
remained less that normal, and she felt that her marriage was 
not working, that her husband's commitment was not there, and 
he was defensive about problems.  She exhibited no evidence 
of psychosis or depressive symptoms, and had been using 
Trazadone only when tired.  In March 1997, the claimant was 
identified as a schizoaffective disorder treated with 
medications and supportive therapy and a mental status 
examination showed that she was quiet, soft-spoken, and down 
on her marriage; that she was somewhat vague in her answers ; 
that her affect was low versus somewhat diminished, that 
there was no suicidal or homicidal ideation, and no psychotic 
symptoms.  The impression was schizoaffective disorder, 
depressive type, recurrent, in mild relapse, and it was 
decided to increase her Prozac.  In July 1997, the claimant's 
involuntary mouth movements wer noted and tardive dyskenesia 
was discussed with the claimant, including its potential 
irreversibility. The claimant was tense and reluctant to 
discuss changing her antipsychotics.  In August 1997, the 
claimant was found to be depressed, irritable, withdrawn, 
quiet, and suspicious, but without psychotic symptoms, and 
she reported getting 8 hours sleep nightly.  The impression 
was resurgence of mild to moderate depression, and her Prozac 
was to be increased.  On mental status examination in August 
1997, she was neatly groomed, calm, cooperative, with 
slightly slowed but linear speech, with decreased 
spontaneity, and she denied suicidal or homicidal ideation, 
or auditory or visual hallucinations.  She appeared to have 
had an affective decline on her current regimen, desoite 
complainace, and it was determined that medication 
adjustments were warranted to target some of her symptoms.  
In October 1997, she related that she felt better but is 
still depressed; and that her motivation and concentration 
had not returned. 

Outpatient treatment records from the claimant's therapist, 
dated in November 1997, show that the claimant was mildly to 
moderately depressed, with a limited range of affect, and she 
continued to have problems with depression, including worry, 
fatigue and a depressed mood, but was managing better by 
doing good things and avoiding stressors.  She indicated that 
she was taking her prior dosage of Prozac and sometimes 
missed doses.  In December 1997, it was indicated that the 
claimant had chronic schizophrenia and has had depression for 
4-5 years; that her depression was treated successfully with 
Prozac for a while; that the claimant again became depressed 
in the summer of 1997, with a low mood, worry about things, 
decreased motivation, concentration, and sleep, but no 
suicidal ideation and no psychotic symptoms.  The claimant 
related that she misses her medications about once per week.  
Mental status examination was reported, and the impression 
was major depression, partially treated.  In February 1998, 
the claimant displayed a increased range of affect, smiling 
more easily, and stating that she feels better after deciding 
to "just be friends" with her husband.  She attributed most 
of her depressed mood to anger associated with her husband's 
behavior, and indicated that they are divorcing.  In March 
1998, there were no psychotic symptoms, while in April 1998, 
she continued improving, with a bright spontaneous affect and 
speech and reduced passivity.  

As noted, the claimant's original application for VA 
disability compensation benefits (VA Form 21-526), received 
at the RO on November 10, 1998, sought service connection for 
schizophrenia, beginning in June 1990, and cited ongoing 
treatment at Johns Hopkins Medical Center.  Those records 
were obtained and are discussed above.

A report of VA psychiatric examination, conducted in March 
1999, cited the examiner's review of the claims file, and 
noted the claimant's statement that she was in her normal 
state of health until approximately one week prior to her 
admission to Johns Hopkins psychiatric unit in 1990; that her 
admission was precipitated by the claimant experiencing 
intense symptoms of paranoia as well as ideas of reference; 
that she related that she noticed the television "was 
talking to me", and described the messages as"I'm going to 
get you"; that the theme of the messages was that her family 
was out to get her and was against her; that animals, 
including her cat, were also "after me"; that she left home 
and stayed "in the woods" overnight; that during that time 
she cut her wrists and other areas on her hands in an attempt 
to hurt herself; that following her return home, her family 
took her to Johns Hopkins where she was admitted; and that 
she was transferred to Johns Hopkins Bayview in 1990.  She 
denied any history of alcohol or drug use during this episode 
or previously, and indicated that she remained in the 
hospital for 1-2 months, and was placed on Cogentin, 
Amantadine, Prozac, Trazodone, and Trilafon.  She further 
related that she was continued on those drugs, with altered 
dosages, and had been followed in the outpatient program on a 
biweekly basis by a therapist at Johns Hopkins.  The claimant 
further reported that she was again admitted to Johns Hopkins 
in October 1992 after stopping her medications while pregnant 
and again experiencing auditory hallucinations telling her 
that people were out to get her, together with increased 
paranoid delusions of her family and even her unborn child 
being "out to get her", as well as experiencing ideas of 
reference relating to messages on television telling her that 
she had been bad and that people were going to get her.  She 
was briefly hospitalized, stabilized on medication, and had 
not been hospitalized since that time.  

The claimant related some depressive symptoms of a down mood 
related to her psychotic symptoms, but denied any separate 
episodes of depression not related to her psychotic symptoms, 
and further denied any manic or anxiety symptoms.  She 
related that her current symptoms are stable, while stating 
that she experiences auditory hallucinations on a 1-2 times 
per week basis, stating "do you want to hurt somebody", but 
indicating that those voices were tolerable and not 
problematic while she is on medication.  She further reported 
a chronic low level paranoia, with some exacerbation of this 
paranoid theme once per month, and described her sleep as 
"restless" due to excessive worry related to the above 
themes, and chronic sleep problems that have been exacerbated 
recently.  The claimant further related that because of her 
illness, her socialization outside the home and with people 
other than family members is rather limited; that she never 
goes out to stores or outside the house by herself, even 
though there are times when she wants to; that her family is 
always with her; and that part of her fear of going out in 
public and in the presence of strangers is her fear of 
"getting sick again."  She indicated that her thought 
processes at present are "fair", although she still has 
problems at times forgetting to take her medication; that the 
delusional and hallucination symptoms are persistent but 
better controlled on medication; that she denied any current 
inappropriate behavior, suicidal or homicidal ideation or 
plan, while describing and appearing to be capable of 
maintaining personal hygiene and other basic activities of 
daily living.  She related that she was in the Army reserves 
for 17 years, from about 1976 to about 1990; that she 
received an honorable discharge, although she thinks that she 
should have received a medical discharge; that she began to 
have psychotic symptoms during her time in the Army reserves, 
but was given a discharge about two weeks after the 
occurrence of those symptoms; and that she denied any 
disciplinary or other problems while in the Army reserves.  
She further related that she lives with her mother, who cooks 
her meals for her; that she is in receipt of Social Security 
disability benefits for schizophrenia; and that she spends 
her time cleaning the house, watching television and 
interacting with other family members.  She related that she 
worked for a brief period as a cashier, but her medications 
caused her to "slow down" and she was terminated.  

Mental status examination disclosed that the claimant was 
alert, pleasant and well-oriented, with speech normal in 
rate, volume, and clarity, and good eye contact.  She she 
denied any current depressive symptoms or anxiety, denied any 
obsessive or ritualistic behavior, denied any panic attacks, 
and denied any other hospitalizations or medical problems.  
Her affect was restricted, and her mood was considered "so-
so", while her insight and judgement were fair.  She 
described mild auditory hallucinations and paranoid 
ideations, and related some short-term memory impairment that 
is noted by family members, as well as some mild impulse 
control problems, usually in the form of getting into 
arguments with family members over minor things.  The 
examiner indicated that her memory appeared to be grossly 
intact.  Her current medications were Cogentin, 1 mg. q.d.; 
Amantadine, 100 mgs. q.d.; Prozac, 20 mgs. q.d.; Trazadone, 
100 mgs. q.d.; and Trilafon, 16 mgs. q.d.  The Axis I 
diagnosis was paranoid schizophrenia, while the Axis II 
diagnosis was deferred; the Axis IV psychosocial stressors 
were family and vocational stressors; and the Axis V Global 
Assessment of functioning (GAF) Score was 50.  It was 
recommended that her current psychiatric treatment records be 
obtained.  

A rating decision of April 1999 denied the claim for service 
connection for schizophrenia as not well-grounded, as such 
was not shown while on active duty.  The claimant was 
notified of that adverse decision and of her righ to appeal 
by RO letter of May 14, 1999.  The claimant filed a timely 
Notice of Disagreement, asserting that her sickness started 
while she was in the Army; that she was not given a service 
separation examination; that she should have been given a 
medical discharge; and that she has been in the hospital and 
Johns Hopkins has all the records.  The claimant was provided 
a Statement of the Case on June 11, 1999.  She submitted a 
Substantive Appeal (VA Form 9) on June 19, 1999, in which she 
asserted that she was in the Army when she was took sick; 
that she was in the hospital; and that by the time she got 
out of the hospital and got her discharge from the Army, she 
had already known about it.  

The claimant appeared and offered testimony in support of her 
claim at a personal hearing held in August 1999 before an RO 
Hearing Officer at the Baltimore Regional Office.  At that 
hearing, the claimant testified that while she left active 
duty on May 27, 1987; that she was still in the Reserves; and 
that she was on duty in the Reserves when she went to the 
hospital.  She then changed her testimony to state that she 
may have been on active duty, but did not go to a military 
hospital, being seen at a civilian hospital; that she was 
posted to Pennsylvania when her psychotic condition started; 
and that she was hospitalized at Johns Hopkins Hospital in 
1992.  She then related that she thinks that she was at Fort 
Jackson, in South Carolina, when her condition started, but 
did not go to a military hospital; that she was in the 
Reserves and believes that she was on weekend active duty 
when her condition started; and that she was either on active 
duty when her condition started or that her condition started 
while she was on active duty.  A transcript of the testimony 
is of record.  

The claimant was provided a Supplemental Statement of the 
Case on August 24, 1999.  

In a letter from the claimant, received in September 1999, 
the claimant alleged that she was on active duty at Fort 
Indian Town Gap when her psychiatric disorder occurred; that 
the reason that it is service-related is because she was 
scared of playing war games; that she worked at the NCO and 
BNCO Academy; that they had to go out in the field and play 
wargames with the students; that she told her sergeant that 
she was very frightened of it; that these events happened 
when she was on active duty; that her mother came to the 
Academy every week to see if she was alright; that she told 
her what was going on; that her mother stated that she looked 
very strange; and that her mother took her to Johns Hopkins 
Hospital.  

In another letter from the claimant, received in October 
1999, the claimant again alleged that she was on active duty 
at Fort Indian Town Gap, Pennsylvania, when her psychiatric 
disorder occurred; that the reason that it is service-related 
is because she was scared of playing war games; that she 
worked at the NCO and BNCO Academy; that they had to go out 
in the field and play wargames with the students; that she 
told her sergeant that she was very frightened of it; that 
these events happened when she was on active duty; that her 
mother came to the Academy every week to see if she was 
alright; that she told her what was going on; that her mother 
stated that she didn't look well at all; that her mother took 
her home to see the doctor; that the doctor gave her some 
medicine to calm her down; that she never went to an Army 
hospital because she didn't like Army hospitals; and that the 
reason she stayed in the woods was because she thought they 
were still playing wargames.  

This case was previously before the Board in October 2000, 
and was Remanded to the RO in order to obtain documentation 
of any additional periods of the claimant's active service 
after May 1987, to include all service medical and personnel 
records of the claimant, for all periods of service, 
including active duty, active duty for training, inactive 
duty training, and inactive service.  The claimant was 
notified of her right to submit additional evidence and 
argument in support of her claim.  

By RO letter of January 9, 2001, the claimant was informed 
that additional evidence was needed to support her claim, and 
was asked to provide her complete service dates and the 
nature of all service after May 1987, whether active duty, 
active duty for training, inactive duty training, and 
inactive service.  She was also asked to provide the address 
of her Army Reserve Unit so that any additional service 
medical and personnel records could be obtained.  

In February 2001, the claimant submitted a copies of some of 
her DD Forms 214 showing that she served on active duty from 
April 16, 1986, to September 30, 1986, and from November 30, 
1986, to May 29, 1987; and that she was a personnel 
management specialist (75C).  Records obtained from the 
U.S.ArmyReserve Personnel Center, St. Louis, showed that the 
claimant served in the Army Reserve from July 17, 1975, to 
July 17 1976, accumulating 140 active duty points; from July 
17, 1976, to July 17 1977, accumulating no active duty 
points; from July 17, 1977, to July 17 1978, accumulating 28 
active duty points; from July 17, 1978, to July 17 1979, 
accumulating 14 active duty points; from July 17, 1979, to 
July 17, 1980, accumulating 19 active duty points; from July 
17, 1980, to July 17 1981, accumulating 15 active duty 
points; from July 17, 1981, to July 17 1982, accumulating 15 
active duty points; from July 17, 1982, to July 17 1983, 
accumulating 15 active duty points; from July 17, 1983, to 
July 17 1984, accumulating 15 active duty points; from July 
17, 1984, to July 17 1985, accumulating 15 active duty 
points; from July 17, 1985, to July 17 1986, accumulating 196 
active duty points; from July 17, 1986, to July 17 1987, 
accumulating 120 active duty points; from July 17, 1987, to 
July 17 1988, accumulating 20 active duty points; from July 
17, 1988, to July 17 1989, accumulating 15 active duty 
points; from July 17, 1989, to July 17 1990, accumulating no 
active duty points; from July 17, 1990, to July 17 1991, 
accumulating no active duty points; from July 17, 1991, to 
July 17 1992, accumulating 15 active duty points; from July 
17, 1992, to July 17 1993, accumulating 15 active duty 
points; from July 17, 1993, to July 17 1994, accumulating 15 
active duty points.  Those documents included a November 10, 
1992 letter from the Acting Commanding Officer, discharging 
the claimant from the Army Reserve.  

In a September 21, 2001, RO letter to the claimant's Army 
Reserve component, the RO asked for all service medical 
records of the claimant.  No significant records were 
obtained from that source.  

In a Statement of the Case and letter, received in June 7, 
2001, the claimant stated that she served in the 2053rd 
USARECSTA, 5515 Liberty Heights, Baltimore, Maryland; that 
such unit was no longer at that address; and that she never 
went to a military hospital because she was took sick at 
Indian Town Gap which wasa two hour drive from Baltimore; 
that her mother took her to Johns Hopkins Hospital; and that 
Johns Hopkins Hospital has all of her records.  

The claimant was provided a Supplemental Statement of the 
Case on February 26, 2002.  

In another letter from the claimant, received on March 19, 
2002, the claimant asserted that she was on active duty when 
she got sick; that she lives about an hour from her duty 
station, which was Fort Indian Gap; that her mother came up 
there every day to take her to Johns Hopkins Hospital; that 
she didn't like the military hospitals for that kind of 
treatment; that her mother only lived one and one-half hours 
from where she was stationed; that she told them that she 
didn't like playing wargames but they forced her to play; and 
that she then went and got sick and upset about playing war 
games.  

In July 2002, the RO undertook additional development of the 
evidence, requesting copies of medical records of the 
claimant from Highland Health facility in June 1990 and from 
Johns Hopkins Hospital in July 1990.  The Board also 
requested all treatment records of the claimant from a 
therapist named "Mary Fosler" at a facility identified only 
as "CPP" during the summer of 1990; and requested all 
medical records relied upon by the Social Security 
Administration in awarding disability benefits to the 
claimant.  The claimant was notified of that action by Board 
letter of October 16, 2002, and was asked to provide signed 
medical record release authorizations for the Social Security 
Administration, for the Highland Health Facility in June 
1990, from Johns Hopkins Hospital in July 1990, and from the 
therapist,"Mary Fosler" at CPP [the Johns Hopkims Community 
Psychiatric Program].  The claimant returned only the medical 
record release authorization for Johns Hopkins Hospital, but 
failed to date and sign that document.

Medical records obtained from the Social Security 
Administration include treatment records from the Highland 
Health Facility, dated in June 1990, showing that the 
claimant was admitted on June 19, 1990, because of hearing 
voices, suicidal ideation,and bizarre behavior.  It was 
reported that she had been tearful for three weeks, then had 
run away from her mother's home and was sleeping in the 
woods; that she had slashed her wrists with a piece of glass; 
and that she was delusional and actively hallucinating.  Her 
reality testing was very poor, and she had problems with 
concentration, interpersonal relations, and mood changes.  
She was discharged on June 22, 1990, with an Axis I diagnosis 
of atypical psychosis and laceration of the hands.  

The claimant was subsequently seen in the Emergency Room (ER) 
at the Frances Scott Key Medical Center, on June 28, 1990, 
for suicidal ideation with increasing anxiety and paranoia, 
having just been discharged from the Highland Health 
Facility.  It was noted that she was brought to the ER by 
members of her family because of their concern about her 
increasing paranoia, believing that family members are 
staring at her, talking about her, and laughing at her.  The 
previous night, she believed that a toy cat was staring at 
her, and it was noted that she is not sleeping and was labile 
and irritable.  She had no previous history until two weeks 
previously, when she unexplainably left home and was found 
two days later wandering the streets, having slept in the 
woods the last two nights, superficially lacerated her left 
wrist and cutting her hand climbing a fence.  She was 
initially taken to the Johns Hopkins Emergency Room, where 
she was certified to the Highland Health Facility secondary 
to paranoid delusions and hallucinations.  At the Highland 
Health Facility, she was psychotic and paranoid, and was 
treated with Haldol and Halcyon, and was discharged with a 
referral to the outpatient clinic at the Johns Hopkins 
Hospital Community Psychiatry Program.  The diagnoses were 
atypical psychosis and a right hand laceration.  Her hands 
were dressed, and she was given Thorazine and referred to the 
Johns Hopkins Community Psychiatry Program.  

Medical records from Johns Hopkins Hospital included a 
medical summary record showing that the claimant had a 
history of schizophrenia, paranoid type, with first symptoms 
in June 1990; that she began acting strange at Highland 
Health Facility, and was referred to Johns Hopkins Hospital 
on July 1, 1990.  

Outpatient treatment records from Johns Hopkins Community 
Psychiatry Program show that the claimant was admitted from 
July 1 to July 12, 1990; that she complained of being nervous 
and upset for a few weeks, especially since just being 
discharged from Highland Health Facility; that she was 
admitted to Highland Health Facility on June 19, 1990 where 
she presented with a first onset of psychosis involving 
aauditory hallucinations and paranoid delusions, and 
discharged on Thorazine with a referral to the Johns Hopkins 
Community Psychiatry Program for follow-up.  The claimant 
thus had no previous psychiatric hospitalization or psychotic 
behavior prior to this year.  During her treatment at the 
Johns Hopkins Community Psychiatry Program, the claimant was 
noted to have worked in a store for several years, and was 
active in the Army Reserve, occasionally going on maneuvers 
with the Army.  She had quit her last job because she felt 
falsely accused of stealing.  The reporting psychiatrist 
stated that the claimant had been stable following discharge 
from Highland Health Facility until two or three days prior 
to admission, when she started saying that she sold her soul 
to the devil and that her family was out to get her, 
including the cat, and became very withdrawn and anxious, 
threatening to leave home.  On admission, she was fearful 
rather than depressed, and it was noted by history that one 
to two months previously, the claimant had an episode of 
psychotic-like behavior where she quit her job at Maryland 
National Bank.  The claimant improved markedly on Haldol, 
with no more auditory hallucinations or delusions, and her 
general level of fearfulness declined very rapidly.  Since 
the claimant appeared to have a relatively late onset of 
psychosis, a head CT scan was done and it was negative.  She 
was discharged on July 12, 1990, with an Axis I diagnosis of 
schizophrenia, paranoid, first onset; and no Axis II 
diagnosis, with discharge medications of Haloperidol and 
Benztropine, to be followed by Mary Fossler at the Johns 
Hopkins Community Psychiatry Program.   

Outpatient treatment records from the Johns Hopkins Community 
Psychiatry Program show that the claimant was admitted to 
that program and followed on an outpatient basis from July 
23, 1990.  She continued to be managed on antipsychotic 
medications, including Navane and Cogentin, with control of 
psychotic symptomatology.  In December 1990, she was no 
longer suicidal, and in January 1991, the claimant was noted 
to feel better on Stelazine, with good sleep.  A March 11, 
1991 letter from Annabelle Primm, the attending psychiatrist 
at Johns Hopkins Community Psychiatry Program, stated that 
the claimant had improved significantly since her admission 
to Meyers Psychiatric Services in June 1990 for treatment of 
acute paranoid schizophrenia; and that by mid-summer, she was 
no longer delusional, although she continued to experience 
some paranoia, anxiety and a sense of frailty and diffidence; 
that in the fall, she had two relapses, one in the setting of 
a major loss, the other resulting from compliance problems; 
and that her functioning is directly affected in terms of 
social withdrawal, decreased socialization, and difficulty 
applying for work; and that since October 1, 1990, she has 
been able to attend one National Guard duty weekend per 
month.  

A SSA psychiatric review technique, dated in June 1991, 
showed that the claimant was diagnosed as schizophrenic, 
paranoid type.  In response to a question as to changes in 
her routine since her condition began, she responded that 
sometimes she was a little down because of the depression, 
but most of the time she tries to be happy.  In response to a 
question about how often she goes outside her home, she 
responded as many times as she has to.  

Additional medical records obtained through the Social 
Security Administration include the records of the claimant's 
admission to Johns Hopkins Hospital in October 1992, 
including the attending physician's admission note and final 
progress note, dated in October 1992, as well as medical 
records from the Johns Hopkins Community Psychiatric Program, 
dated in October 1992, showing a physical examination of the 
claimant at the time of her October 1992 admission, and a 
nursing history from Johns Hopkins Hospital, dated in October 
1992 showing that her admission diagnosis was schizophrenia 
with postpartum depression; that mental status evaluation on 
admission revealed an adequately groomed female with a 
blunted affect, who appeared perplexed and isolative and did 
not engage in socialization with peers.  Those records and 
the outpatient treatment records from Johns Hopkins Community 
Psychiatric Program through December 1998 are fully discussed 
previously in this decision.

The Social Security Administration records show that the 
claimant was awarded SSA disability benefits, effective June 
1, 1990 because of schizophrenia, and that such benefits were 
continued based upon schizophrenia and depression.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2003).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for disease 
or injury incurred or aggravated while performing inactive 
duty for training (INACDUTRA).  Active service is defined as 
including any period of inactive duty training during which 
the claimant is disabled or died from an injury incurred or 
aggravated in line of duty or from a covered disease which 
occurred during such training.  For purposes of this section, 
the term "covered disease" is limited to (1) an acute 
myocardial infarction, (2) a cardiac arrest, or(3) a 
cerebrovascular accident occurring during such training.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2000); 38 C.F.R. 
§ 3.6 (2003).  The disease at issue is not a "covered 
disease" under the provisions of 38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2000); 38 C.F.R. § 3.6 (2003).  

ACDUTRA is not considered active duty unless service 
connection is granted for a condition incurred during a 
period of ACDUTRA.  The presumption of soundness is not 
applicable to an individual who has served only on ACDUTRA 
and has not established any service-connected disability.  An 
individual whose service consisted entirely of INACDUTRA may 
not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA.  38 C.F.R. § 3.6(a),(d) (2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2003).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records disclose 
no complaint, treatment, findings or diagnosis of a psychosis 
during any of the claimant's periods of active duty for 
training.  

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 
443 (1994);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
evidence is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in 
a claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  And it is not error for the Board to favor one 
competent medical expert over another when the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

Self interest may effect the credibility of testimony, 
although not the competency to testify.  Cartwright v. 
Derwinski,  2 Vet. App. 24, 25 (1991)  An appellant's sworn 
statement, then, unless specifically found incredible or 
sufficiently rebutted, may serve to place the evidence in 
equipoise.  The VA may not ignore the appellant's sworn 
testimony simply because he is an interested party.  Smith, 
id., at 147, 148;  Cartwright, id., at 24, 25.  Credibility 
is a factual determination going to the probative value of 
the evidence, and is made after the evidence is admitted.  
Layno v. Brown,  6 Vet. App. 465, 469-70 (1994).  ]

The record shows that the claimant served on active duty for 
training in the United States Army from November 18, 1975, to 
March 23, 1976; from April 16, 1986, to September 30, 1986; 
and from November 30, 1986, to May 29, 1987.  The claimant's 
service entrance examination, conducted in June 1975, 
disclosed no psychiatric abnormality, and she is entitled to 
the presumption of soundness at entry.  Her service medical 
records for her first period of active duty for training 
disclosed no complaint, treatment, findings or diagnosis of a 
psychiatric disability.  

A report of quadrennial medical examination, conducted in 
March 1981, disclosed that her psychiatric evaluation was 
normal.  Her service entrance examination, conducted in March 
1986, disclosed that her psychiatric evaluation was normal.  
Her service medical records for all periods of active duty 
for training disclosed no complaint, treatment, findings or 
diagnosis of a psychiatric disability.  The claimant's 
service separation examination at the time of her discharge 
from her last period of active duty for training in active 
duty from training in May 1987 is not available.  

The record in this case shows that a psychosis, including 
paranoid schizophrenia, was not manifest during active duty 
for training or on any service department medical 
examinations.  In addition, the medical evidence of record 
shows that a psychosis was first manifest in June 1990, more 
than three years after the claimant's final period of active 
duty for training.  The record shows that the claimant was 
not on active duty for training in June 1990, when her 
paranoid schizophrenia had its first onset.  In addition, the 
record shows that in response to an RO letter requesting 
specific factual details of her claim, the claimant indicated 
that her claimed schizophrenia was not alleged to have been 
incurred in or aggravated by National Guard service.  
Furthermore, records obtained from the U.S.Army Reserve 
Personnel Center, St. Louis, showed that the claimant served 
in the Army Reserve from July 17, 1989, to July 17 1990, the 
period of first onset of her paranoid schizophrenia, and that 
she accumulated no active duty points during that period.  

To the same point, at her personal hearing before an RO 
Hearing Officer in August 1999, the claimant testified that 
while she left active duty on May 27, 1987, she was still in 
the Reserves; and that she was on duty in the Reserves when 
she went to the hospital.  She then changed her testimony to 
state that she may have been on active duty, but did not go 
to a military hospital, being seen at a civilian hospital; 
that she was posted to Pennsylvania when her psychotic 
condition started; and that she was hospitalized at Johns 
Hopkins Hospital in 1992.  She then related that she thinks 
that she was at Fort Jackson, in South Carolina, when her 
condition started, but did not go to a military hospital; 
that she was in the Reserves and believes that she was on 
weekend active duty when her condition started; and that she 
was either on active duty when her condition started or that 
her condition started while she was on active duty.  As noted 
above, records obtained from the U.S.Army Reserve Personnel 
Center, St. Louis, showed that the claimant served in the 
Army Reserve from July 17, 1989, to July 17 1990, the period 
of first onset of her paranoid schizophrenia, and that she 
accumulated no active duty points during that period.  

The record further shows that the claimant submitted letters, 
dated in September 1999 and in October 1999, asserting that 
she was on active duty at Fort Indian Town Gap when her 
psychiatric disorder occurred; that she worked at the NCO and 
BNCO Academy; that her mother came to the Academy every week 
to see if she was alright; and that her mother took her to 
Johns Hopkins Hospital.  The Board notes that those 
assertions conflict with the several narrative reports of the 
claimant's initial hospitalization in June 1990, each of 
which describe a series of events leading up to the 
claimant's initial hospitalization at the Highland Health 
Facility in June 1990.  None of those record cite any history 
of wargames as a precipitant to the claimant's admission; 
rather, she is reported to have presented with subsacute 
onset of anxiety, decreased mood, decreased appetite, guilt, 
self-blame, and tearfulness, with a history of having run 
away from home and spent the night in the woods.  The 
treatment records from the Highland Health Facility, in 
particular, show that the claimant was admitted on June 19, 
1990, because of hearing voices, suicidal ideation,and 
bizarre behavior.  It was reported that she had been tearful 
for three weeks, then had run away from her mother's home and 
was sleeping in the woods; that she had slashed her wrists 
with a piece of glass; and that she was delusional and 
actively hallucinating.  In addition, the entire voluminous 
medical record of the claimant's psychiatric treatment is 
devoid of any reference by the claimant to wargames prior to 
her August 1999 testimony.  

The Board find that the record in this case is silent for any 
competent medical evidence showing that the claimant 
manifested a psychiatric disability, including paranoid 
schizophrenia, during any period of active duty for training.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for an 
psychiatric disorder, including paranoid schizophrenia, is 
not warranted.  Accordingly, the appeal is denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is against the 
claimant, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, including 
paranoid schizophrenia, is denied.




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



